 1
                                                                                JS-6
 2

 3

 4
                         UNITED STATES DISTRICT COURT
 5                      CENTRAL DISTRICT OF CALIFORNIA
 6
     FRANK GUTIERREZ, individually and) Case No.
 7   on behalf of all others similarly situated,)
 8                                              ) 8:17-cv-01227-AG-DFM
     Plaintiff,                                 )
 9
                                                ) Order
10   vs.                                        )
     SLAC, INC., and DOES 1 through 10, )
11
     inclusive, and each of them,               )
12                                              )
13
     Defendant.                                 )
                                                )
14

15
           IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
16
     this matter is dismissed in its entirety, with prejudice as to the named Plaintiff,
17
     and without prejudice as to the Putative Class alleged in the complaint, pursuant
18
     to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party shall bear their
19
     own costs and attorneys’ fees.
20
                                               Dated: 10/9/18
21

22

23                                              _______________________________
24
                                                 Honorable Judge of the District Court
                                                 Andrew J Guilford
25

26

27

28




                                         Order to Dismiss - 1
